Title: To George Washington from Alexander Spotswood, 23 March 1798
From: Spotswood, Alexander
To: Washington, George

 

Dear Sir
Newpost March 23d 1798

yours of the 11 of feby—covering Sundry land papers—was delivered me by my Son—to morrow, I shall write my letters, and arrange the necessary papers for Kentucky—where they will certainly arrive the 17 of april.
There is no doubt of obtaining Woodrows survey, at the price you offer 20s/ and I am inclined to think that Mr Short will buy it for much less—Indeed I am pretty certain from the remote Situation of this land from the thick inhabited parts of Kentucky, that if the cash could be pd down, that it might possibly be obtained from 8s/ to 10s/ pr Acree and this could be easily Accomplished by forwarding a letter through me to Colo. Marshal—directing him, on Mr Short Makeing the purchase—to draw on you at—Sixty days Sight the difficulty the merchants there are under in makeing there remittances—haveing Nothing but cut money—and there knowledge of you—would cause them to purchase up yr bill with avidity—the purchase if to be made, will be accomplished at their may court of appeals, where Mr Hite attends—from executeing the deed and presenting the bill I suppose—would bring it to 1st of July that the payment would not become due until the last of September—if agreable to you to proceed in this way—and the land to be had—the whole Business of conveyance, &c. might be accomplished at there May court.
I will thank you Sir, when you have an opportunity, to inform Mr Lewis—that his daughters health is perfectly Established—My family still enjoy the blessing of health—and desires to be presented Respectfully to you Mrs Washington & the rest of the family—as well as dr Sir yr Most Obdt & Affectionate Hb. st

A. Spotswood


The papers will go of[f] to Kentucky abt 1st day of april perhaps Sooner—I am inclined to believe that the Merchts in Kentucky will take bills at 90—& 120 days.

